(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     SANCHEZ ET UX. v. MAYORKAS, SECRETARY OF
           HOMELAND SECURITY, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

       No. 20–315.      Argued April 19, 2021—Decided June 7, 2021
Petitioner Jose Santos Sanchez is a citizen of El Salvador who challenges
  the denial of his application to become a lawful permanent resident
  (LPR) of the United States. Sanchez entered the United States unlaw-
  fully in 1997. In 2001, the Government granted him Temporary Pro-
  tected Status (TPS). The TPS program allows foreign nationals of a
  country designated by the Government as having unusually bad or
  dangerous conditions to live and work in the United States while the
  conditions last. See §1254a. In 2014, Sanchez applied under §1255 of
  the immigration laws to obtain LPR status. Section 1255 provides a
  way for a “nonimmigrant”—a foreign national lawfully present in this
  country on a temporary basis—to obtain an “[a]djustment of status” to
  LPR. 8 U. S. C. §1255. The United States Citizenship and Immigra-
  tion Services determined Sanchez ineligible for LPR status because he
  entered the United States unlawfully. Sanchez successfully chal-
  lenged that decision before the District Court, which reasoned that
  Sanchez’s TPS required treating him as if he had been lawfully admit-
  ted to the country for purposes of his LPR application. The Third Cir-
  cuit reversed, finding Sanchez’s unlawful entry into the country pre-
  cluded his eligibility for LPR status under §1255, notwithstanding his
  TPS.
Held: A TPS recipient who entered the United States unlawfully is not
 eligible under §1255 for LPR status merely by dint of his TPS. Section
 1255 provides that eligibility for LPR status generally requires an “ad-
 mission” into the country— defined to mean “the lawful entry of the
 alien into the United States after inspection and authorization by an
 immigration officer.” §1101(a)(13)(A). Sanchez did not enter lawfully.
2                        SANCHEZ v. MAYORKAS

                                  Syllabus

    And his TPS does not eliminate the effect of that unlawful entry. Sec-
    tion 1254a(f)(4) provides that a TPS recipient who applies for perma-
    nent residency will be treated as having nonimmigrant status—the
    status traditionally and generally needed to invoke the LPR process
    under §1255. But that provision does not aid the TPS recipient in
    meeting §1255’s separate admission requirement. Lawful status and
    admission are distinct concepts in immigration law, and establishing
    the former does not establish the latter. Sanchez resists this conclu-
    sion, arguing that the statute’s directive that a TPS recipient “shall be
    considered . . . as a nonimmigrant” for purposes of §1255 means he
    must also be considered as admitted. But the immigration laws no-
    where state that admission is a prerequisite of nonimmigrant status.
    So there is no reason to interpret the TPS provision’s conferral of
    nonimmigrant status as including a conferral of admission. In fact,
    contrary to Sanchez’s position, there are immigration categories in
    which individuals have nonimmigrant status without admission. See,
    e.g., §§1101(a)(10), 1101(a)(15)(U), 1182(d)(14). Thus, when Congress
    confers nonimmigrant status for purposes of §1255, but says nothing
    about admission, the Court has no basis for ruling an unlawful entrant
    eligible to become an LPR. Pp. 4–9.
967 F. 3d 242, affirmed.

    KAGAN, J., delivered the opinion for a unanimous Court.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–315
                                    _________________


  JOSE SANTOS SANCHEZ, ET UX., PETITIONERS v.
    ALEJANDRO N. MAYORKAS, SECRETARY OF
          HOMELAND SECURITY, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                                   [June 7, 2021]

   JUSTICE KAGAN delivered the opinion of the Court.
   Petitioner Jose Santos Sanchez entered this country un-
lawfully from El Salvador. Years later, because of unsafe
living conditions in that country, the Government granted
him Temporary Protected Status (TPS), entitling him to
stay and work in the United States for as long as those con-
ditions persist. Sanchez now wishes to become a lawful per-
manent resident (LPR) of the United States. The question
here is whether the conferral of TPS enables him to obtain
LPR status despite his unlawful entry. We hold that it does
not.
                              I
   Section 1255 of the immigration laws provides a way for
a “nonimmigrant”—a foreign national lawfully present in
this country on a designated, temporary basis—to obtain an
“[a]djustment of status” making him an LPR. 8 U. S. C.
§1255 (boldface deleted); see §1101(a)(15) (listing classes of
nonimmigrants, such as students and tourists). Under that
section, a nonimmigrant’s eligibility for such an adjustment
to permanent status depends (with exceptions not relevant
2                     SANCHEZ v. MAYORKAS

                         Opinion of the Court

here) on an “admission” into this country. And an “admis-
sion” is defined as “the lawful entry of the alien into the
United States after inspection and authorization by an im-
migration officer.” §1101(a)(13)(A). The admission—or, to
use the definitional phrase, “lawful entry”—requirement
appears in two pertinent provisions of §1255. One states
that a nonimmigrant may become an LPR only if he has
been “inspected and admitted or paroled into the United
States.” §1255(a). And another states that a nonimmigrant
who has previously worked without authorization in the
United States may become an LPR only if his presence here
is “pursuant to a lawful admission.” §1255(k)(1); see
§1255(c)(2).1
   A separate provision of immigration law establishes the
TPS program, which provides humanitarian relief to for-
eign nationals in the United States who come from specified
countries. See §1254a. The Government may designate a
country for the program when it is beset by especially bad
or dangerous conditions, such as arise from natural disas-
ters or armed conflicts. The country’s citizens, if already
present in the United States, may then obtain TPS. That
status protects them from removal and authorizes them to
work here for as long as the TPS designation lasts. A per-
son’s unlawful entry into the United States will usually not
preclude granting him TPS. See §1254a(c)(2)(A)(ii); 8 CFR
§244.3 (2020). And relevant here, the TPS provision states:
“[F]or purposes of adjustment of status under section 1255,”
a person given TPS “shall be considered as being in, and
maintaining, lawful status as a nonimmigrant.”
§1254a(f )(4).
——————
  1 Section 1255(k)’s requirement of a lawful admission, unlike

§1255(a)’s, applies even if the nonimmigrant has been paroled into the
United States—that is, received temporary permission to enter the coun-
try “for urgent humanitarian reasons or significant public benefit.” 8
U. S. C. §1182(d)(5)(A). So a nonimmigrant who has worked without au-
thorization cannot rely on his parolee status (if any) to become an LPR.
                     Cite as: 593 U. S. ____ (2021)                    3

                          Opinion of the Court

   Jose Santos Sanchez is a citizen of El Salvador who has
lived in the United States for more than two decades. He
entered this country unlawfully in 1997—without “inspec-
tion and authorization by an immigration officer.”
§1101(a)(13)(A). Once here, he worked without legal au-
thorization. In 2001, the Government designated El Salva-
dor under the TPS program after a series of devastating
earthquakes. Sanchez obtained TPS that year, and has
held it ever since. In 2014, he applied under §1255 for an
adjustment to LPR status.2
   The United States Citizenship and Immigration Services
denied Sanchez’s LPR application. Under §1255, the
agency stated, Sanchez was ineligible for LPR status be-
cause he had not been lawfully admitted to the United
States. See App. to Pet. for Cert. 40a. And in the agency’s
view, his TPS provided no way around that bar. “Recipients
of TPS,” the agency reasoned, “must still meet the threshold
requirement” of a lawful entry. Id., at 46a. Or said other-
wise: “A grant of TPS does not cure a foreign national’s en-
try without inspection or constitute an inspection and ad-
mission of the foreign national,” as demanded by §1255.
Ibid.
   Sanchez challenged the decision. The District Court
granted summary judgment in his favor, relying on the
statutory mandate that a TPS recipient “shall be considered
as” having “lawful status as a nonimmigrant” for purposes
of applying to become an LPR. See Santos Sanchez v. John-
son, 2018 WL 6427894, *4 (D NJ, Dec. 7, 2018) (citing
§1254a(f )(4); emphasis deleted). According to the court,
that provision requires treating TPS recipients “as though
[they] had been ‘inspected and admitted.’ ” Ibid. But the
Court of Appeals for the Third Circuit reversed, holding
——————
  2 Sonia Gonzalez, Sanchez’s wife, is also a petitioner here. She claims

LPR status derivatively, under a provision “entitl[ing her] to the same
status” as her husband. §1153(d). We therefore focus on her husband’s
application.
4                      SANCHEZ v. MAYORKAS

                          Opinion of the Court

that “a grant of TPS does not constitute an ‘admission’ into
the United States.” Sanchez v. Secretary U. S. Dept. of
Homeland Security, 967 F. 3d 242, 252 (2020). The court
observed that “admission” and “status” are separate con-
cepts in immigration law. Id., at 246. So, the court con-
cluded, providing a person with nonimmigrant status (as
the TPS provision does) does not mean admitting him (as
§1255 requires). See ibid.
   We granted certiorari, 592 U. S. ___ (2021), to resolve a
Circuit split over whether a TPS recipient who entered the
country unlawfully can still become an LPR.3 We now af-
firm the Third Circuit’s decision that he cannot. The TPS
program gives foreign nationals nonimmigrant status, but
it does not admit them. So the conferral of TPS does not
make an unlawful entrant (like Sanchez) eligible under
§1255 for adjustment to LPR status.
                              II
  Section 1255, applied according to its plain terms, pre-
vents Sanchez from becoming an LPR. There is no dispute
that Sanchez “entered the United States in the late 1990s
unlawfully, without inspection.” Brief for Petitioners 13.
But as earlier described, §1255 requires an LPR applicant
like Sanchez to have entered the country “lawful[ly],” with
“inspection”—that     is,   to     have   been    admitted.
§1101(a)(13)(A); see supra, at 1–2. Indeed, §1255 imposes
an admission requirement twice over. Its principal provi-
sion states that an applicant for LPR status must have been
“inspected and admitted or paroled into the United States.”
——————
   3 Compare Sanchez v. Secretary U. S. Dept. of Homeland Security, 967

F. 3d 242, 245 (CA3 2020) (case below) (holding that such a person cannot
do so); Nolasco v. Crockett, 978 F. 3d 955, 959 (CA5 2020) (same); Serrano
v. United States Atty. Gen., 655 F. 3d 1260, 1265–1266 (CA11 2011) (per
curiam) (same), with Velasquez v. Barr, 979 F. 3d 572, 578 (CA8 2020)
(holding that he can); Ramirez v. Brown, 852 F. 3d 954, 958 (CA9 2017)
(same); Flores v. United States Citizenship and Immigration Servs., 718
F. 3d 548, 553–554 (CA6 2013).
                    Cite as: 593 U. S. ____ (2021)                   5

                         Opinion of the Court

§1255(a). And another provision says that a person who
has worked without authorization in the country—as
Sanchez did for several years—may become an LPR only if
his presence in the United States is “pursuant to a lawful
admission.” §1255(k). Sanchez has never claimed that he
can, without aid from the TPS provision, satisfy those de-
mands for admission.4 A straightforward application of
§1255 thus supports the Government’s decision to deny him
LPR status.
  And nothing in the conferral of TPS changes that result.
As noted earlier, a TPS recipient is “considered as being in,
and maintaining, lawful status as a nonimmigrant” for the
purpose of becoming an LPR. §1254a(f )(4); see supra, at 2.
That provision ensures that, in applying for permanent res-
idency, a TPS recipient will be treated as having nonimmi-
grant status—even if, like Sanchez, he really does not. See
§1101(a)(15) (not including TPS recipients among the des-
ignated classes of “nonimmigrants”). It thus guarantees
that every TPS recipient has the status traditionally and
generally needed to invoke §1255’s adjustment process. See
§1255 (titled “[a]djustment of status of nonimmigrant to
that of person admitted for permanent residence” (boldface
deleted)). But the provision does not aid the TPS recipient
in meeting §1255’s independent legal-entry requirement.
Lawful status and admission, as the court below recog-
nized, are distinct concepts in immigration law: Establish-
ing one does not necessarily establish the other. See supra,
at 3–4. On the one hand, a foreign national can be admitted
——————
   4 The Government notes that Sanchez was treated as “paroled” when

he returned from an authorized trip abroad after obtaining TPS. See
Brief for Respondents 15, n. 5. But Sanchez has never claimed that this
treatment made him eligible to adjust to LPR status under §1255(a).
That is probably because the argument could not have mattered:
§1255(k) stands as an independent prohibition on his invoking the LPR
process. See supra, at 2, n. 1. We express no view on whether a parole
of the kind Sanchez received enables a TPS recipient to become an LPR
absent any other bar in §1255.
6                  SANCHEZ v. MAYORKAS

                     Opinion of the Court

but not in lawful status—think of someone who legally en-
tered the United States on a student visa, but stayed in the
country long past graduation. On the other hand, a foreign
national can be in lawful status but not admitted—think of
someone who entered the country unlawfully, but then re-
ceived asylum. The latter is the situation Sanchez is in,
except that he received a different kind of lawful status.
The TPS statute permits him to remain in the country; and
it deems him in nonimmigrant status for purposes of apply-
ing to become an LPR. But the statute does not construc-
tively “admit” a TPS recipient—that is, “consider[]” him as
having entered the country “after inspection and authoriza-
tion.” §1254a(f )(4); §1101(a)(13)(A). And because a grant
of TPS does not come with a ticket of admission, it does not
eliminate the disqualifying effect of an unlawful entry.
  Sanchez resists this conclusion by asserting an “indissol-
uble relationship between admission and nonimmigrant
status.” Reply Brief 2 (emphasis in original). While con-
ceding that some forms of status (e.g., asylum) do not re-
quire admission, Sanchez contends that nonimmigrant sta-
tus always does: “One cannot obtain lawful nonimmigrant
status without admission.” Ibid. In support of that claim,
Sanchez points to §1184 of the immigration laws, entitled
“[a]dmission of nonimmigrants.” And he asserts that it is
impossible to “identif[y] any category of individuals who are
lawful nonimmigrants but are not admitted—because no
such category exists.” Brief for Petitioners 20. So (Sanchez
concludes) when the law provides that a TPS recipient shall
be “considered . . . as a nonimmigrant” for purposes of
§1255, it is necessarily saying that he shall also be consid-
ered as admitted.
  But to begin with, §1184 does not (as Sanchez contends)
require admission for nonimmigrant status. That provision
states that “[t]he admission to the United States of any al-
ien as a nonimmigrant shall be for such time and under
such conditions as the [Secretary of Homeland Security]
                 Cite as: 593 U. S. ____ (2021)            7

                     Opinion of the Court

may by regulations prescribe.” §1184(a)(1). The section
also provides that a foreign national is “presumed to be an
immigrant until” he establishes “at the time of application
for admission” that “he is entitled to a nonimmigrant sta-
tus.” §1184(b). Section 1184 thus regulates the process for
admitting foreign nationals as nonimmigrants. Suppose a
foreign national wants to be admitted to the United States
as a university student—a kind of nonimmigrant. He
should look to §1184 (among other provisions) to find out
what that will entail—what he must show and what that
showing will entitle him to. Why, though, does that matter?
No one denies that most foreign nationals obtain nonimmi-
grant status through an admission. So there is naturally a
section in the immigration laws that specifies how that pro-
cess works. But nothing in §1184 (or any other section)
states that admission is a prerequisite of nonimmigrant
status—or otherwise said, that the former is a necessary
incident of the latter. And that is what Sanchez needs. For
without such an “indissoluble” link, Reply Brief 2, there is
no reason to view the TPS provision’s conferral of nonimmi-
grant status as also a conferral of admission.
  In fact, individuals in two immigration categories have
what Sanchez says does not exist: nonimmigrant status
without admission. The first category is for “alien crew-
men”—foreign nationals who serve on board a vessel or air-
craft. §1101(a)(10). They receive nonimmigrant status
when their vessel or aircraft “land[s]” in the United States.
§1101(a)(15)(D)(i). But still the law provides that they are
not “considered to have been admitted.” §1101(a)(13)(B).
The second category is for foreign nationals who have been
the victim of a serious crime in the United States and can
assist with the investigation. Those individuals may re-
ceive nonimmigrant status even if they entered the country
unlawfully—so even if they were not admitted. See
§§1101(a)(15)(U), 1182(d)(14). And §1255 specifically rec-
ognizes that possibility. That section makes these so-called
8                  SANCHEZ v. MAYORKAS

                     Opinion of the Court

“U” nonimmigrants eligible for LPR status if they were
either “admitted into the United States” or “otherwise pro-
vided nonimmigrant status.” §1255(m)(1). There could
scarcely be a plainer statement of the daylight between
nonimmigrant status and admission (except maybe for the
alien crewmen provision). And that plain statement comes
in a provision expressly enabling some unlawful entrants to
adjust to LPR status. So when Congress does not speak in
that manner—when it confers status, but says nothing
about admission, for purposes of §1255—we have no basis
for ruling an unlawful entrant eligible to become an LPR.
  Sanchez objects that if the TPS provision confers only
nonimmigrant status for §1255, it accomplishes precious
little. See Reply Brief 11–13; Tr. of Oral Arg. 27. Less than
he would like, of course: It would not make him, or other
TPS recipients who entered the country unlawfully, LPR-
eligible. But some TPS recipients will benefit from the TPS
provision’s conferral of nonimmigrant status for purposes of
§1255. Recall that the provision gives all TPS recipients
the status typically required to invoke §1255—that is,
nonimmigrant status. See supra, at 5. Some TPS recipi-
ents need exactly that assistance—without needing a con-
structive admission. Consider, for example, a foreign na-
tional who entered the country legally on a tourist visa, but
stayed on for several months after the visa’s expiration. He
can satisfy §1255’s requirement of admission, but he found-
ers in showing nonimmigrant status. The TPS provision
relieves that difficulty and enables him to become an LPR.
Congress, of course, could have gone further, by deeming
TPS recipients to have not only nonimmigrant status but
also a lawful admission. Legislation pending in Congress
would do just that. See American Dream and Promise Act
of 2021, H. R. 6, 117th Cong., 1st Sess., §203, p. 29 (intro-
duced Mar. 3, 2021) (amending §1254a(f)(4) so that a TPS
recipient shall be considered “as having been inspected and
                  Cite as: 593 U. S. ____ (2021)            9

                      Opinion of the Court

admitted into the United States, and” as being in, and main-
taining, lawful status as a nonimmigrant” (emphasis
added)). But even without that amendment, the statute
does something—and this Court does not get to say that the
something it does is not enough.
                            III
  Section 1255 generally requires a lawful admission before
a person can obtain LPR status. Sanchez was not lawfully
admitted, and his TPS does not alter that fact. He therefore
cannot become a permanent resident of this country. We
affirm the judgment below.
                                             It is so ordered.